United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1499
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Anthony Surajbally

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                          Submitted: September 11, 2019
                            Filed: September 16, 2019
                                   [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Anthony Surajbally appeals after he pled guilty to a drug offense, and the
district court1 sentenced him to a prison term below the range calculated under the

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
United States Sentencing Guidelines Manual (“Guidelines”). His counsel has filed
a brief under Anders v. California, 386 U.S. 738 (1967), arguing the district court
imposed a substantively unreasonable sentence and erred in not granting a larger
downward variance. In his pro se supplemental briefs, Surajbally argues the district
court erred in calculating his base offense level because the drug-quantity calculation
was incorrect, and the government breached the plea agreement.

        Turning first to Surajbally’s pro se arguments, we conclude he waived his
challenges to the drug-quantity calculation. See United States v. Hipolito-Sanchez,
998 F.2d 594, 596 (8th Cir. 1993) (per curiam) (holding defendant who withdrew
objection to presentence report’s drug-quantity determination at sentencing waived
right to challenge amount on appeal). We also conclude the government did not
breach the plea agreement. See United States v. Raifsnider, 915 F.3d 1186, 1188 (8th
Cir. 2019) (per curiam) (standard of review). As to the arguments in the Anders brief,
we conclude the district court did not impose a substantively unreasonable sentence.
See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc)
(reviewing sentence under deferential abuse-of-discretion standard and discussing
substantive reasonableness); see also United States v. McCauley, 715 F.3d 1119,
1127 (8th Cir. 2013) (noting when district court has varied below Guidelines range,
it is “nearly inconceivable” that court abused its discretion in not varying downward
further). In addition, having independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly,
we affirm.
                         ______________________________




                                         -2-